NORTHCUTT, Judge.
In postjudgment proceedings the circuit court denied Indiana Lumbermens Mutual Insurance Company’s objection to the designation by Edward and Shirley Bonamase of certain real property as their homestead, thus exempting the property from levy. We reverse because a prior unap-pealed judgment of the United States Bankruptcy Court barred relitigation of this issue. See Stoll v. Gottlieb, 305 U.S. 165, 59 S.Ct. 134, 83 L.Ed. 104 (1938); Northcutt v. Robert J. Bryan, P.A., 775 So.2d 976 (Fla. 4th DCA 2000).
Reversed and remanded for further proceedings.
PARKER and CASANUEVA, JJ., Concur.